Exhibit 10.1

FIRST AMENDMENT TO SECOND

AMENDED AND RESTATED CREDIT AGREEMENT

This FIRST AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT, dated as
of February 8, 2012 (this “Amendment”), is by and among MEDIA GENERAL, INC. (the
“Borrower”), a Virginia corporation, certain Lenders (as defined below) and BANK
OF AMERICA, N.A., as administrative agent (the “Administrative Agent”) for
itself and the other Lenders party to that certain Second Amended and Restated
Credit Agreement, dated February 12, 2010 (as amended, supplemented, and
restated or otherwise modified and in effect from time to time, the “Credit
Agreement”), by and among the Borrower, the lending institutions party thereto
(the “Lenders”) and the Administrative Agent. Capitalized terms used herein
without definition shall have the meanings assigned to such terms in the Credit
Agreement.

WHEREAS, the Borrower has requested amendments to, and a waiver of compliance
with, certain provisions of the Credit Agreement for the time period commencing
on the date hereof and ending on March 23, 2012; and

WHEREAS, the Borrower, the several Lenders party to this Amendment (which
Lenders constitute the Required Total Lenders and the Required Revolver Lenders
as required under the Credit Agreement to effect the amendments and waiver
intended hereby) and the Administrative Agent have agreed to certain
(a) amendments to modify certain terms and conditions of the Credit Agreement as
specifically set forth in this Amendment, and (b) a limited waiver of compliance
with a certain provision of the Credit Agreement for a specified period of time,
in each case subject to the performance and observance in full of each of the
covenants, terms and conditions, and in reliance upon all of the representations
and warranties of the Borrower, set forth herein.

NOW THEREFORE, in consideration of the foregoing premises and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the Borrower, the Required Total Lenders, the Required Revolver
Lenders and the Administrative Agent hereby agree as follows:

 

  §1. Amendments to Credit Agreement.

(a) Section 1.01 of the Credit Agreement is hereby amended by adding the
following definitions thereto in proper alphabetical order:

“COLI Loan” means any “policy loan” or “premium loan” (as they may be defined in
the COLI Policies) incurred or created by the Borrower or its Subsidiaries with
respect to any of the COLI Policies (or any other similar or like arrangement
whereby the Borrower or any of its Subsidiaries is able to access the cash value
of any of the COLI Policies), and “COLI Loans” means all such loans and
arrangements.

“COLI Policies” means all company-owned life insurance policies (or similar
insurance policies), including those listed on Schedule 1.01(b).



--------------------------------------------------------------------------------

“Disposition Repayments” means, for the period commencing February 1, 2012 and
ending on any date of determination, the aggregate amount of all proceeds of
Dispositions consummated by the Borrower or any Subsidiary consummated during
such period, which such proceeds were used to reduce Total Outstandings.

“First Amendment” means that certain First Amendment to Second Amended and
Restated Credit Agreement, dated as of February 8, 2012, among the Borrower, the
Lenders party thereto and the Administrative Agent.

“First Amendment Effective Date” means the date that all conditions of
effectiveness set forth in §6 of the First Amendment are satisfied.

“Proposed Dispositions” means those Dispositions which are pending or
contemplated to be consummated prior to March 23, 2012, in each case only to the
extent that such Dispositions are expected to generate, in any one transaction
or in any series of related transactions, gross cash proceeds in excess of
$75,000.

(b) The following sentence is hereby added to the end of the definition of
“Indebtedness” set forth in Section 1.01 of the Credit Agreement to read as
follows:

For all purposes hereof, the Indebtedness of any Person shall not, to the extent
applicable, include any COLI Loans of such Person.

(c) Article V of the Credit Agreement is hereby amended by adding a new
Section 5.21 thereto to read as follows:

Section 5.21 COLI Policies and COLI Loans. The Borrower is the sole owner and
beneficiary of each of the COLI Policies. The Borrower and its Subsidiaries have
no COLI Policies or COLI Loans except those listed on Schedule 1.01(b). To the
best knowledge of the Borrower, Schedule 1.01(b) sets forth a complete and
accurate list of all COLI Policies and COLI Loans of the Borrower and its
Subsidiaries with detail thereof, including, without limitation, with respect to
each COLI Policy and each COLI Loan, the name of the insurance company, the
death benefit amount, the cash surrender value, the policy number, the
outstanding amount of the COLI Loan associated therewith (if any) and the net
cash value, in each case as they exist as of the First Amendment Effective Date
(except the cash surrender value and the net cash value which will be as of
December 31, 2011).

(d) Article V of the Credit Agreement is hereby amended by adding a new
Section 5.22 thereto to read as follows:

Section 5.22 Proposed Dispositions. Schedule 1.01(c) sets forth a complete and
accurate list of all Proposed Dispositions as of the First Amendment Effective
Date.

(e) Article V of the Credit Agreement is hereby amended by adding a new
Section 5.23 thereto to read as follows:

Section 5.23 Certain Representations. As of December 2011 fiscal year end,
EBITDA was $89,384,474.01. As of December 25, 2011, Indebtedness of the Borrower
and its Subsidiaries on a consolidated basis (as calculated in determining the
Leverage Ratio) was $664,079,939.48. As of December 25, 2011, the Leverage Ratio
was 7.43:1.00.

 

-2-



--------------------------------------------------------------------------------

(f) Article VI of the Credit Agreement is hereby amended by adding a new
Section 6.21 thereto to read as follows:

 

  6.21 COLI Policies and COLI Assignments.

(a) From and after the First Amendment Effective Date, diligently and in good
faith take all commercially reasonable action to provide to the Administrative
Agent:

(i) as soon as possible (and only to the extent not previously provided to the
Administrative Agent), a complete copy of each COLI Policy;

(ii) prior to March 14, 2012 (and only to the extent not previously provided to
the Administrative Agent), the original of each COLI Policy;

(iii) on March 14, 2012, deliver a certificate of a Responsible Officer
certifying that

(A) with respect to each COLI Policy the original of which has not been
delivered to the Administrative Agent, the Borrower has made commercially
reasonable efforts to locate such original or provide a replacement original of
such COLI Policy and has not been able obtain either such original or provide
such replacement;

(B) with respect to each COLI Policy and COLI Loan, to the best of its
knowledge, all information previously provided to the Administrative Agent
and/or disclosed on the Schedules to the Loan Documents or otherwise in
connection with the First Amendment with respect to such COLI Policy and COLI
Loan is true and accurate except as updated by information included in such
certificate; and

(C) with respect to each COLI Policy a copy of which has not been delivered to
the Administrative Agent, the Borrower has made commercially reasonable efforts
to locate a copy of such COLI Policy and has not been able obtain a copy of such
COLI Policy;

(b) Prior to March 14, 2012 (provided that, if the Borrower has been diligently
exercising good faith efforts (as determined by the Administrative Agent in its
sole discretion) and submits a request in writing to the Administrative Agent,
the Administrative Agent may in its sole discretion grant an extension until a
later date) deliver to the Collateral Agent assignments of each of the COLI
Policies in favor of the Collateral Agent for the benefit of the Senior Secured
Parties (as defined in the Intercreditor Agreement) in form and substance
reasonably satisfactory to the Administrative Agent and acknowledged and agreed
to by the insurance companies for each of the COLI Policies; and

 

-3-



--------------------------------------------------------------------------------

(c) On March 14, 2012 and thereafter, continue to use commercially reasonable
efforts (taking into account such actions taken prior to such date) to locate
(or obtain, as applicable) and promptly thereafter provide to the Administrative
Agent:

(i) with respect to each COLI Policy the original of which has not been
delivered to the Administrative Agent, such original or a replacement original
of such COLI Policy;

(ii) additional information supplementing or correcting information previously
provided to the Administrative Agent and/or disclosed on the Schedules to the
Loan Documents or otherwise in connection with the First Amendment with respect
to such COLI Policy and COLI Loan; and

(iii) with respect to each COLI Policy a copy of which has not been delivered to
the Administrative Agent, a copy of such COLI Policy.

(g) Article VI of the Credit Agreement is hereby amended by adding a new
Section 6.22 thereto to read as follows:

6.22 Cash Flow Reporting. Deliver to the Administrative Agent and each Lender:

(a) on or prior to February 29, 2012, a 13-week cash flow forecast, in form and
detail acceptable to the Administrative Agent and its advisors, and

(b) every two weeks thereafter on or before the third Business Day of that week,
a 13-week cash flow forecast for the following 13-week period, together with a
reconciliation of the forecasts delivered under this Section.6.22 to actual
performance, in each case in form and detail acceptable to the Administrative
Agent and its advisors.

(h) Section 7.01 of the Credit Agreement is hereby amended by (i) deleting “;”
at the end of clause (j) thereof, (ii) replacing “.” at the end of clause
(k) thereof with “; and” and (iii) adding a new clause (l) thereto to read as
follows:

(l) Liens on the COLI Policies to secure the COLI Loans made pursuant to such
policy (to the extent such Liens exist), in each case (i) in favor of the
insurance company issuing such COLI Policy for the amount of such COLI Loan made
pursuant to such policy, (ii) only to the extent such Lien is in existence as of
the First Amendment Effective Date, and (iii) securing only the COLI Loans in
existence as of the First Amendment Effective Date in an amount not in excess of
the amount of such COLI Loans as of the First Amendment Effective Date.

(i) Section 7.11(a) of the Credit Agreement is hereby amended and restated in
its entirety to read as follows:

 

-4-



--------------------------------------------------------------------------------

(a) Maximum Leverage Ratio. Permit the Leverage Ratio at any time during any
period set forth below to be greater than the ratio set forth below opposite
such period:

 

Period    Maximum
Leverage Ratio

December 28, 2009 through March 28, 2010

   6.50 to 1.00

March 29, 2010 through June 27, 2010

   6.80 to 1.00

June 28, 2010 through September 26, 2010

   7.60 to 1.00

September 27, 2010 through December 26, 2010

   7.60 to 1.00

December 27, 2010 through March 27, 2011

   7.50 to 1.00

March 28, 2011 through June 26, 2011

   7.75 to 1.00

June 27, 2011 through September 25, 2011

   8.00 to 1.00

September 26, 2011 through December 25, 2011

   7.75 to 1.00

December 26, 2011 through March 23, 2012

   7.60 to 1.00

March 24, 2012 through June 24, 2012

   6.75 to 1.00

June 25, 2012 through September 23, 2012

   6.00 to 1.00

September 24, 2012 through December 30, 2012 and thereafter

   5.50 to 1.00

Notwithstanding any provision herein to the contrary, for purposes of
calculating the Leverage Ratio at any time during the period of December 26,
2011 through March 23, 2012 only, (i) EBITDA used in such calculation shall be
$89,384,474.01 and (ii) on each such date of determination, Indebtedness of the
Borrower and its Subsidiaries shall be deemed to be the sum of (A) Indebtedness
of the Borrower and its Subsidiaries on a consolidated basis as of such date as
determined in accordance with clause (a) of the definition of “Leverage Ratio”
in this Agreement plus (B) the aggregate amount of Disposition Repayments.

(j) Article VII of the Credit Agreement is hereby amended by adding a new
Section 7.16 thereto to read as follows:

7.16 COLI Policies and COLI Loans.

(a) Repay or prepay any COLI Loans, or make or permit any other replenishment of
cash in any of the COLI Policies, at any time for any reason until repayment in
full of the Loans and termination of Commitments, provided that the Borrower may
pay (in each case below, only as to the extent that the aggregate amount of such
payments made after the First Amendment Effective Date but prior to March 23,
2012 do not exceed $1,500,000): (i) administrative fees for the administration
of all of the COLI Policies, paid to a third-party administrator that is not an
Affiliate of the Borrower or any of its Subsidiaries as required pursuant to
agreements as they exist on January 1, 2012 (or pursuant to any successor
agreement with a different third-party administrator that is not an Affiliate of
the Borrower or any of its Subsidiaries on terms that are not materially
different from the terms of such agreements existing on January 1, 2012), and
(ii) interest payments on the COLI Loans and premium payments on the COLI
Policies, but only to the extent that (x) such payments are (A) required to be
made and (B) made no earlier than the last date such payment may be made, in
each case of (A) and (B) preceding pursuant to the terms of the COLI Policies as
they exist on January 1, 2012 and (y) there is no other provision for payment of
such interest or premiums pursuant to the COLI Policies as they exist on
January 1, 2012 (such as an increase of the principal amount of the policy loan,
a netting provision against the cash value or death benefit, or self-funding
premiums);

 

-5-



--------------------------------------------------------------------------------

(b) Make or permit any change to

(i) any of the COLI Policies,

(ii) any of the COLI Loans,

(iii) any of the elections of the Borrower or any of its Subsidiaries under the
COLI Policies with respect to either the COLI Policies or the COLI Loans, or

(iv) any documentation, terms or conditions related to either the COLI Policies
or the COLI Loans;

provided that, so long as the Borrower notifies the Administrative Agent
promptly thereafter, the Borrower may make immaterial administrative changes to
the COLI Policies necessary for the continued administration of the COLI
Policies; or

(c) Create, incur, purchase, assume, enter into or suffer to exist new
company-owned life insurance policies, or other insurance products having
similar or like features, of the Borrower or its Subsidiaries, that are not
(i) in existence as of the First Amendment Effective Date and (ii) disclosed on
Schedule 1.01(b).

(k) Section 8.01(b) of the Credit Agreement is hereby amended by adding a new
clause (iii) thereto to read as follows:

(iii) The Borrower fails to perform or observe any term, covenant or agreement
contained in any of Section 6.21 or 6.22; or

(l) Section 10.06(b)(iii)(A) of the Credit Agreement is hereby amended by
deleting the “of” in the third line thereof appearing immediately before
subclause (2) thereof and replacing it with “or”.

§2. Amendment to Schedule 5.08(b). Schedule 5.08(b) to the Credit Agreement is
hereby deleted in its entirety and a new Schedule 5.08(b) is hereby added in its
entirety in the form attached hereto as Schedule 5.08(b) to this Amendment.

§3. Amendment to Add a New Schedule 1.01(b) to Credit Agreement. A new Schedule
1.01(b) to the Credit Agreement is hereby added in its entirety in the form
attached hereto as Schedule 1.01(b) to this Amendment.

§4. Amendment to Add a New Schedule 1.01(c) to Credit Agreement. A new Schedule
1.01(c) to the Credit Agreement is hereby added in its entirety in the form
attached hereto as Schedule 1.01(c) to this Amendment.

§5. Amendment of Exhibit E to Credit Agreement. Exhibit E to the Credit
Agreement is hereby deleted in its entirety and a new Exhibit E is hereby added
in its entirety in the form attached hereto as Exhibit E to this Amendment.

 

-6-



--------------------------------------------------------------------------------

§6. Limited Waiver. Subject to the conditions of effectiveness set forth in §6
hereof, the Administrative Agent and the Required Total Lenders hereby agree, on
a one-time only basis, to waive compliance by the Borrower with the terms
of Section 6.02(c) for the second fiscal quarter of 2012 commencing March 26,
2012 only (requiring a certificate to be delivered no later than February 9,
2012) until March 24, 2012. This Waiver of compliance (a) is limited to the
period of time from the First Amendment Effective Date through March 23, 2012,
(b) only applies to the requirements of Section 6.02(c) for the specified fiscal
quarter and specified period of time and (c) shall not, by implication or
otherwise, (i) constitute a waiver of or consent to not comply with any other
provision of the Credit Agreement or any other Loan Document and (ii) relate to
any other fiscal quarter, period of time or other requirement. It is
specifically acknowledged and agreed by the Borrower that this limited waiver is
only effective through March 23, 2012 and the certificate required by
Section 6.02(c) with respect to the second fiscal quarter of the Borrower
commencing March 26, 2012 is hereby required to be delivered no later than
March 24, 2012.

§7. Conditions to Effectiveness. This Amendment shall become effective as of the
date set forth above upon the satisfaction of the following conditions:

(a) no Default has occurred and is continuing, and no Default will result from
the execution, delivery and performance by the Borrower of this Amendment, the
other Loan Documents or from the consummation of the transactions contemplated
herein;

(b) the Administrative Agent shall have received a counterpart signature page to
this Amendment, duly executed and delivered by the Borrower, each Guarantor,
each Loan Party, the Required Total Lenders and the Required Revolver Lenders;

(c) the Administrative Agent shall have received five-week liquidity projections
generated by the Borrower and its advisors, which such projections shall be in
form and substance satisfactory to the Administrative Agent, Capstone Advisory
Group, LLC (“Capstone”) and the Required Total Lenders;

(d) the Administrative Agent shall have received updates to all schedules to all
Loan Documents in form and substance satisfactory to the Administrative Agent
and the Required Total Lenders;

(e) the Collateral Agent shall have received a blanket assignment of all COLI
Policies in favor of the Collateral Agent for the benefit of the Senior Secured
Parties (as defined in the Intercreditor Agreement) in form and substance
satisfactory to the Administrative Agent and the Required Total Lenders
(hereafter, the “Master Assignment”);

(f) the Administrative Agent shall have received evidence that the Borrower has
commenced, in good faith, to obtain assignments in favor of the Collateral Agent
for the benefit of the Senior Secured Parties (as defined in the Intercreditor
Agreement) agreed to by the insurance companies for each of the COLI Policies in
form and substance reasonably satisfactory to the Collateral Agent;

(g) the Collateral Agent (on behalf of the Secured Parties) shall have received
a grant of a Lien on any other assets disclosed in Schedule updates to the Loan
Documents;

 

-7-



--------------------------------------------------------------------------------

(h) the Administrative Agent shall have received in form and substance
satisfactory to the Administrative Agent, the Required Revolver Lenders and the
Required Total Lenders an executed Compliance Certificate in the form attached
hereto as Exhibit E, computed as of the First Amendment Effective Date (using
actual 2011 fiscal year-end EBITDA in the amount of $89,384.474.01) and
demonstrating compliance with the terms of the Credit Agreement as amended
hereby;

(i) the Borrower shall have paid all invoiced fees and expenses of (i) the
Administrative Agent’s counsel, Winstead PC, (ii) Capstone and (iii) all other
costs and expenses of the Administrative Agent;

(j) the Administrative Agent shall have received, in form and substance
reasonably acceptable to it, a certificate of each Loan Party dated as of the
First Amendment Effective Date signed by a Responsible Officer of such Loan
Party (x) certifying and attaching the authorizing resolutions adopted by such
Loan Parties, and (y) in the case of the Borrower, certifying that, before and
after giving effect to this Amendment, (A) the representations and warranties
contained in Article V of the Credit Agreement and the other Loan Documents are
true and correct on and as of the First Amendment Effective Date (except to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they are true and correct as of such earlier date), and
except that the representations and warranties contained in subsections (a) and
(b) of Section 5.05 of the Credit Agreement shall be deemed to refer to the most
recent statements furnished pursuant to clauses (a) and (b), respectively, of
Section 6.01 of the Credit Agreement, (B) after giving effect to this Amendment,
the Borrower is in compliance with each of the financial covenants contained in
Section 7.11 of the Credit Agreement and (C) no Default shall have occurred and
be continuing;

(k) the Administrative Agent and the Lenders shall have received a legal opinion
of counsel to the Loan Parties, which shall be in form, scope and substance
reasonably satisfactory to the Administrative Agent and Required Total Lenders;

(l) the representations and warranties set forth in this Amendment shall be true
and correct as of the date of this Amendment (except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct as of such earlier date);

(m) the Administrative Agent shall have received such financial and other
information requested by the Administrative Agent, Capstone, any Lender or
counsel to the Administrative Agent or any Lender;

(n) the Administrative Agent shall have received, for the pro rata account of
the Lenders (including Bank of America and its Affiliates, in each case in its
role as a Lender as applicable) timely executing and delivering a signature page
to this Amendment, an amendment fee equal to five basis points (0.05%) of the
Commitment of, and outstanding principal amount of the Term Loans held by, each
such Lender;

(o) with respect to each COLI Policy and COLI Loan set forth on Schedule
1.01(b), a certificate of a Responsible Officer in form and substance
satisfactory to the Administrative Agent, certifying, to the best of the
Borrower’s knowledge, as to the accuracy of the following information attached
to a schedule thereto: name of the insurance company, the name of the insured,
the death benefit amount, the cash surrender value, the policy number, the
outstanding amount of the COLI Loan associated therewith (if any), the net cash
value, the interest rate associated with such COLI Loan and the aggregate amount
of accrued and unpaid interest with respect to each COLI Loan, in each case as
they exist as of the First Amendment Effective Date (except the cash surrender
value, net cash value and accrued and unpaid interest which will be as of
December 31, 2011); and

 

-8-



--------------------------------------------------------------------------------

(p) the Administrative Agent shall have received such additional information
regarding the Loan Parties and/or their assets and properties as reasonably
requested by the Administrative Agent or any Lender, and confirmations,
affirmations or amendments to any of the Loan Documents by the applicable Loan
Parties, in each case reasonably acceptable to the Administrative Agent and the
Required Total Lenders.

§8. Affirmation of Borrower. The Borrower hereby affirms its Obligations under
the Credit Agreement, each of the other Loan Documents to which each is a party,
and hereby affirms its absolute and unconditional promise to pay to the Lenders
the Loans and all other amounts due under the Credit Agreement (as amended
hereby) and the other Loan Documents.

§9. Representations and Warranties. By its execution and delivery hereof, the
Borrower represents and warrants that, as of the date of this Amendment:

(a) (i) the Borrower has full power and authority to execute and deliver this
Amendment, (ii) this Amendment has been duly executed and delivered by the
Borrower, and (iii) this Amendment and the Credit Agreement, as amended hereby,
and each of the Loan Documents (and amendments, restatements and substitutions
therefore in connection with this Amendment) constitute the legal, valid and
binding obligations of the Borrower and each of the other Loan Parties,
enforceable in accordance with the terms hereof (subject as to enforcement of
remedies to any applicable bankruptcy, reorganization, moratorium, or other laws
or principles of equity affecting the enforcement of creditors’ rights
generally);

(b) the execution and delivery by the Borrower of this Amendment, and the
performance by the Borrower of this Amendment and the Credit Agreement, as
amended hereby, and each of the Loan Documents (and amendments, restatements and
substitutions therefore in connection with this Amendment) are within the
corporate authority of the Borrower and have been duly authorized by all
necessary corporate proceedings;

(c) no Default has occurred and is continuing, and no Default will result from
the execution, delivery and performance by the Borrower of this Amendment, the
other Loan Documents or from the consummation of the transactions contemplated
herein;

(d) each of the representations and warranties set forth in the Credit Agreement
as amended hereby and other Loan Documents are true and correct on the date
hereof both before and after giving effect to this Amendment, except that any
representations and warranties made as of a specific date are true and correct
as of such date;

(e) the Credit Agreement, as amended hereby, and the other Loan Documents remain
in full force and effect;

(f) neither the execution, delivery and performance of this Amendment or the
Credit Agreement, as amended hereby, nor the consummation of any transactions
contemplated herein or therein, will conflict with (i) any Law,
(ii) Organization Documents of the Borrower or any other Loan Party, (iii) the
Loan Documents, (iv) the Indenture Documentation, (v) the Intercreditor
Agreement, or (vi) any indenture, agreement or other instrument to which the
Borrower or any of its property is subject;

 

-9-



--------------------------------------------------------------------------------

(g) (i) none of the (x) amendments to the Credit Agreement set forth herein or
the amendments, restatements and substitutions of the other Loan Documents in
connection with this Amendment, or (y) the Master Assignment requires the
consent, approval or authorization of, or filing with or notice to, any
Noteholder Secured Party or the Applicable Authorized Representative (as those
terms are defined in the Intercreditor Agreement) and (ii) no authorization,
approval, consent, or other action by, notice to, or filing with, any
governmental authority or other Person not previously obtained on or before the
date hereof is required for the execution, delivery or performance by the
Borrower of this Amendment or the other Loan Documents;

(h) no report, financial statement, certificate or other information furnished
(whether in writing or orally) by or on behalf of any Loan Party to the
Administrative Agent or any Lender in connection with the transactions
contemplated hereby and the negotiation of this Amendment or delivered hereunder
or under any other Loan Document (in each case, as modified or supplemented by
other information so furnished) contains any material misstatement of fact or
omits to state any material fact necessary to make the statements therein, in
the light of the circumstances under which they were made when read in
conjunction with the latest audited financial statements delivered to the
Lenders under Section 6.01(a), not misleading; provided that, with respect to
projected financial information, the Borrower represents only that such
information was prepared in good faith based upon assumptions believed to be
reasonable at the time;

(i) neither the Borrower nor any other Loan Party has any claim, offset,
counterclaim, or defense with respect to (i) the payment of the Obligations;
(ii) the payment of any other sums due under the Loan Documents; (iii) the
performance of the Borrower’s or such Loan Party’s obligations under the Loan
Documents; or (iv) any liability of the Borrower or any other Loan Party under
any of the Loan Documents;

(j) neither the Administrative Agent nor any Lender (including all of their
respective predecessors) has breached any duty to the Borrower or any other Loan
Party in connection with the Loan Documents;

(k) the Administrative Agent and each Lender (including all of their respective
predecessors) has fully performed all obligations it may have had or now has to
the Borrower and/or any other Loan Party; and

(l) all interest or other fees or charges which have been imposed, accrued or
collected by the Administrative Agent and the Lenders (including all of their
respective predecessors) under the Loan Documents or in connection with the
Obligations through the date of this Agreement, and the method of computing the
same, were and are proper and agreed to by the Borrower, and were properly
computed and collected.

§10. No Other Amendments, etc. Except as expressly provided in this Amendment,
(a) all of the terms and conditions of the Credit Agreement and the other Loan
Documents (as amended and restated in connection herewith, if applicable) remain
unchanged, and (b) all of the terms, provisions, conditions and covenants of the
Credit Agreement, as amended hereby, and of the other Loan

 

-10-



--------------------------------------------------------------------------------

Documents (as amended and restated in connection herewith, if applicable) are
hereby ratified and confirmed and remain in full force and effect. Nothing
herein shall be construed to be an amendment, consent or a waiver of any
requirements of any Loan Party or of any other Person under the Credit Agreement
or any of the other Loan Documents except as expressly set forth herein or
pursuant to a written agreement executed in connection herewith. Nothing in this
Amendment shall be construed to imply any willingness on the part of the
Administrative Agent or any Lender to grant any similar or future amendment,
consent or waiver of any of the terms and conditions of the Credit Agreement or
the other Loan Documents.

§11. Further Assurances. The Borrower and each other Loan Party shall execute
and deliver such further agreements, documents, instruments, and certificates in
form and substance satisfactory to the Administrative Agent, as the
Administrative Agent or any Lender may deem necessary or appropriate in
connection with this Amendment.

§12. Costs and Expenses. The Borrower agrees to pay on demand all costs and
expenses of the Administrative Agent in connection with the preparation,
reproduction, execution and delivery of this Amendment and the other instruments
and documents to be delivered hereunder (including the fees and out-of-pocket
expenses of counsel for the Administrative Agent with respect thereto) in
accordance with Section 10.04 of the Credit Agreement.

§13. Release Provision. As a material part of the consideration for the
Administrative Agent and the Lenders to enter into this Amendment, the Borrower
and each other Loan Party signing this Amendment (collectively, “Releasor”)
agree as follows (the “Release Provision”):

(a) Releasor hereby releases and forever discharges the Administrative Agent,
the L/C Issuer, each Lender, the Collateral Agent and each of the Administrative
Agent’s, L/C Issuer’s, Collateral Agent’s and Lender’s predecessors, successors,
assigns, officers, managers, directors, shareholders, employees, agents,
attorneys, advisors, representatives, parent corporations, subsidiaries, and
affiliates (hereinafter all of the above collectively referred to as “Released
Lender Parties”) jointly and severally from any and all claims, counterclaims,
demands, damages, debts, agreements, covenants, suits, contracts, obligations,
liabilities, accounts, offsets, rights, actions, and causes of action of any
nature whatsoever occurring prior to the date hereof, including, without
limitation, all claims, demands, and causes of action for contribution and
indemnity, whether arising at law or in equity, presently possessed, whether
known or unknown, whether liability be direct or indirect, liquidated or
unliquidated, presently accrued, whether absolute or contingent, foreseen or
unforeseen, and whether or not heretofore asserted (“Claims”), which Releasor
may have or claim to have against any of the Released Lender Parties.

(b) Releasor agrees not to sue any of the Released Lender Parties or in any way
assist any other Person or entity in suing any of the Released Lender Parties
with respect to any claim released herein. The Release Provision may be pleaded
as a full and complete defense to, and may be used as the basis for an
injunction against, any action, suit, or other proceeding which may be
instituted, prosecuted, or attempted in breach of the release contained herein.

(c) Releasor acknowledges, warrants, and represents to the Released Lender
Parties that:

(i) Releasor has read and understands the effect of the Release Provision.
Releasor has had the assistance of independent counsel of its own choice, or has
had the opportunity to retain such independent counsel, in reviewing,
discussing, and considering all the terms of the Release

 

-11-



--------------------------------------------------------------------------------

Provision; and if counsel was retained, counsel for Releasor has read and
considered the Release Provision and advised Releasor to execute the same.
Before execution of this Amendment, Releasor has had adequate opportunity to
make whatever investigation or inquiry it may deem necessary or desirable in
connection with the subject matter of the Release Provision.

(ii) Releasor is not acting in reliance on any representation, understanding, or
agreement not expressly set forth herein. Releasor acknowledges that none of the
Released Lender Parties has made any representation with respect to the Release
Provision except as expressly set forth herein.

(iii) Releasor has executed this Amendment and the Release Provision thereof as
its free and voluntary act, without any duress, coercion, or undue influence
exerted by or on behalf of any person.

(iv) Releasor is the sole owner of the claims released by the Release Provision,
and Releasor has not heretofore conveyed or assigned any interest in any such
claims to any other person or entity.

(d) Releasor understands that the Release Provision was a material consideration
in the agreement of the Administrative Agent, the L/C Issuer and the Lenders to
enter into this Amendment.

(e) It is the express intent of Releasor that the release and discharge set
forth in the Release Provision be construed as broadly as possible in favor of
the Released Lender Parties so as to foreclose forever the assertion by Releasor
of any claims released hereby against any Released Lender Parties.

(f) If any term, provision, covenant, or condition of the Release Provision is
held by a court of competent jurisdiction to be invalid, illegal, or
unenforceable, the remainder of the provisions shall remain in full force and
effect.

§14. Reservation of Rights; No Waiver. Reservation of Rights. By signing below,
the Borrower and each of the other Loan Parties acknowledge that the
Administrative Agent and the Lenders do not waive (and specifically reserve
their rights with respect to, regardless of the execution of this Amendment) any
(a) existing Default or Event of Default or (b) any circumstance, event or
occurrence which may or may not constitute a Default or Event of Default,
irrespective of whether such circumstance, event or occurrence was disclosed
and/or known to the Administrative Agent and/or any Lender prior to or on the
First Amendment Effective Date (including, but not limited to, (i) the
non-disclosure of the COLI Policies on the schedules to the Security Agreement,
(ii) the non-disclosure of the existence of the COLI Loans on Schedule 7.03 to
the Credit Agreement (and no provision therefor under the terms of Section 7.03)
and (iii) the non-disclosure of the existence of Liens against the COLI Policies
securing the COLI Loans on Schedule 5.08(b) and/or Schedule 7.01 (and no
provision therefor under the terms of Section 7.01), or (c) of their respective
rights, powers, privileges and remedies arising at law, in equity, under the
terms of the Credit Agreement, under the terms of any other Loan Document or
otherwise, as a result of any of the circumstances, events or occurrences
specified in clauses (a) and/or (b) preceding. No failure on the part of
Administrative Agent or any of the Lenders to declare a Default or Event of
Default, exercise and no delay in exercising, and no course of dealing with
respect to, any right, power, privilege or remedy under the Credit Agreement or
any other Loan Document, at law or in equity or otherwise, arising as the result
of any existing Default or Event of Default, or the occurrence of any other
Default or Event of Default, or the existence of any circumstance or the
occurrence of any event which may constitute a Default or

 

-12-



--------------------------------------------------------------------------------

Event of Default shall (A) operate as a waiver thereof or (B) indicate agreement
on the Lenders’ part to forbear from declaring a Default or Event of Default
and/or exercising any of their rights, powers, privileges and remedies. Nor
shall any single or partial exercise of any right, power, privilege or remedy
granted to the Administrative Agent and the Lenders under the Credit Agreement
or any other Loan Document, at law, in equity or otherwise, preclude any other
or further exercise thereof or the exercise of any other right, power, privilege
or remedy. The rights, powers, privileges and remedies provided for in the
Credit Agreement and other Loan Documents are cumulative and not exclusive of
any rights, powers, privileges and remedies provided at law, in equity or
otherwise, and all such rights, powers, privileges and remedies are hereby
expressly reserved. The Administrative Agent and the Lenders are not obligated
in any way with respect to future dealings between the Lenders and the Borrower
and any other Loan Party.

§15. Acknowledgement of the Borrower. THE BORROWER ACKNOWLEDGES AND AGREES THAT
EACH OF THE LENDERS AND THE ADMINISTRATIVE AGENT EXECUTING THIS AGREEMENT HAVE
DONE SO IN THEIR SOLE DISCRETION, AND WITHOUT ANY OBLIGATION, EXPRESS OR
IMPLIED, TO EXTEND OR RENEW THE LOAN DOCUMENTS UPON MATURITY, AND WITHOUT ANY
OBLIGATION TO AGREE TO ANY FORBEARANCE OR WAIVER.

§16. Execution in Counterparts. This Amendment may be executed in any number of
counterparts and by each party on a separate counterpart, each of which when so
executed and delivered shall be an original, but all of which together shall
constitute one instrument. For purposes of this Amendment, a counterpart hereof
(or signature page thereto) signed and transmitted by any Person party hereto to
the Administrative Agent (or its counsel) by facsimile machine, telecopier or
electronic mail is to be treated as an original. The signature of such Person
thereon, for purposes hereof, is to be considered as an original signature, and
the counterpart (or signature page thereto) so transmitted is to be considered
to have the same binding effect as an original signature on an original
document. In proving this Amendment, it shall not be necessary to produce or
account for more than one such counterpart signed by the party against whom
enforcement is sought.

§17. Captions. Section captions used in this Amendment are for convenience only
and shall not affect the construction of this Amendment.

§18. Severability. Any provisions of this Amendment held by a court of competent
jurisdiction to be invalid or unenforceable shall not impair or invalidate the
remainder of this Amendment and the effect thereof shall be confined to the
provisions so held to be invalid or unenforceable.

§19. Governing Law; Jurisdiction, Etc.

(a) GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

(b) SUBMISSION TO JURISDICTION. THE BORROWER AND EACH OTHER LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE
NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW
YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF
NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING

 

-13-



--------------------------------------------------------------------------------

ARISING OUT OF OR RELATING TO THIS AMENDMENT OR ANY OTHER LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT
OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.
EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
AMENDMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE
ADMINISTRATIVE AGENT, ANY LENDER OR THE L/C ISSUER MAY OTHERWISE HAVE TO BRING
ANY ACTION OR PROCEEDING RELATING TO THIS AMENDMENT OR ANY OTHER LOAN DOCUMENT
AGAINST THE BORROWER OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF
ANY JURISDICTION.

(c) WAIVER OF VENUE. THE BORROWER AND EACH OTHER LOAN PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AMENDMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT.

(d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY AGREES THAT SERVICE OF
PROCESS IN ANY ACTION OR PROCEEDING MAY BE EFFECTED BY MAILING A COPY THEREOF BY
REGISTERED OR CERTIFIED MAIL (OR ANY SUBSTANTIALLY SIMILAR FORM OF MAIL),
POSTAGE PREPAID, TO ITS ADDRESS SET FORTH ON THE SCHEDULE TO THE CREDIT
AGREEMENT OR ON ITS ADMINISTRATIVE QUESTIONNAIRE, AS APPLICABLE, OR AT SUCH
OTHER ADDRESS OF WHICH THE ADMINISTRATIVE AGENT SHALL HAVE BEEN NOTIFIED
PURSUANT TO THE TERMS OF THE CREDIT AGREEMENT. NOTHING IN THIS AMENDMENT WILL
AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER
PERMITTED BY APPLICABLE LAW.

§20. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AMENDMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN

 

-14-



--------------------------------------------------------------------------------

INDUCED TO ENTER INTO THIS THIRD AMENDMENT AND THE OTHER LOAN DOCUMENTS BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

§21. Reference to Credit Agreement. On and after the effectiveness of this
Amendment, each reference in the Credit Agreement to “this Agreement,”
“hereunder,” “hereof,” “herein” or words of like import, and each reference to
the Credit Agreement in any Note and in any other agreement, document or other
instrument executed and delivered pursuant to the Credit Agreement, shall mean
and be a reference to the Credit Agreement, as affected and amended hereby.

§22. Successors and Assigns. This Amendment shall be binding upon the parties
hereto and their respective successors and assigns, and shall inure to the sole
benefit of the parties hereto and the successors and assigns of the
Administrative Agent and the Lenders. Notwithstanding the foregoing, the
Borrower shall not assign its rights or duties hereunder without the consent of
the Administrative Agent and the Lenders.

§23. Interpretation. This Amendment, the Credit Agreement and the other Loan
Documents are the result of negotiation among, and have been reviewed by counsel
to, among others, the Administrative Agent and the Borrower and are the product
of discussions and negotiations among all parties. Accordingly, this Amendment,
Credit Agreement and the other Loan Documents are not intended to be construed
against the Administrative Agent or any of the Lenders merely on account of the
Administrative Agent’s or any Lender’s involvement in the preparation of such
documents.

§24. Loan Document. This Amendment is a Loan Document under the terms of the
Credit Agreement and is subject to all provisions of the Credit Agreement
applicable to Loan Documents, all of which are incorporated in this Amendment by
reference the same as if set forth in this Amendment verbatim. Any breach of any
provision of this Amendment shall be a Default under the Credit Agreement (as
applicable).

§25. Miscellaneous. The parties hereto acknowledge and agree that this Amendment
is subject to the terms of the Intercreditor Agreement.

§26. NO ORAL AGREEMENTS. THIS WRITTEN AGREEMENT AND THE OTHER LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

[Signature block on the following page.]

 

-15-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have duly executed this Amendment as a
sealed instrument as of the date first set forth above.

 

The Borrower:

MEDIA GENERAL, INC.

By:  

/s/ James F. Woodward

Name:   James F. Woodward Title:   Vice President/Finance   Chief Financial
Officer

 

[Signature Page to First Amendment to Second Amended and Restated Credit
Agreement]



--------------------------------------------------------------------------------

The Administrative Agent:

BANK OF AMERICA, N.A.,

as Administrative Agent

By:  

/s/ Aamir Saleem

Name:   Aamir Saleem   Vice President

 

[Signature Page to First Amendment to Second Amended and Restated Credit
Agreement]



--------------------------------------------------------------------------------

The Lenders: Bank of America, N.A., as a Lender By:  

/s/ Kevin M. Behan

Name:   Kevin M. Behan Title:   Managing Director

 

[Signature Page to First Amendment to Second Amended and Restated Credit
Agreement]



--------------------------------------------------------------------------------

The Lenders: ADVANCED SERIES TRUST - AST HIGH YIELD PORTFOLIO, as a Lender By:  

/s/ William J. Morgan

Name:   William J. Morgan Title:   Managing Director

 

[Signature Page to First Amendment to Second Amended and Restated Credit
Agreement]



--------------------------------------------------------------------------------

The Lenders:

 

BERRYSBURG INC., as a Lender

 

By:  

/s/ William J. Morgan

Name:   William J. Morgan Title:   Managing Director

 

[Signature Page to First Amendment to Second Amended and Restated Credit
Agreement]



--------------------------------------------------------------------------------

The Lenders:

 

CFIM HYBRID TRI-ASSET FUND, as a Lender

 

By:  

/s/ William J. Morgan

Name:   William J. Morgan Title:   Managing Director

 

[Signature Page to First Amendment to Second Amended and Restated Credit
Agreement]



--------------------------------------------------------------------------------

The Lenders:

 

COMMINGLED PENSION TRUST

FUND (DISTRESSES DEBT

OPPORTUNITIES) OF JPMORGAN

CHASE BANK, N.A., as a Lender

 

By:  

/s/ William J. Morgan

Name:   William J. Morgan Title:   Managing Director

 

[Signature Page to First Amendment to Second Amended and Restated Credit
Agreement]



--------------------------------------------------------------------------------

The Lenders:

 

CONSUMER PROGRAM ADMINISTRATORS INC

DISTRESSED, as a Lender

 

By:  

/s/ William J. Morgan

Name:   William J. Morgan Title:   Managing Director

 

[Signature Page to First Amendment to Second Amended and Restated Credit
Agreement]



--------------------------------------------------------------------------------

The Lenders:

 

Harbour View CLO 2006-1, as a Lender By: Brown Brothers Harriman & Co. acting as
agent for OppenheimerFunds, Inc. By:  

/s/ Jason Reuter

Name:   Jason Reuter Title:   Assistant Vice President

 

[Signature Page to First Amendment to Second Amended and Restated Credit
Agreement]



--------------------------------------------------------------------------------

The Lenders: HEWITT ENNISKNUPP, INC., as a Lender By:  

/s/ William J. Morgan

Name:   William J. Morgan Title:   Managing Director

 

[Signature Page to First Amendment to Second Amended and Restated Credit
Agreement]



--------------------------------------------------------------------------------

The Lenders: JPMORGAN CORE PLUS BOND FUND -     DISTRESSED, as a Lender By:  

/s/ William J. Morgan

Name:   William J. Morgan Title:   Managing Director

 

[Signature Page to First Amendment to Second Amended and Restated Credit
Agreement]



--------------------------------------------------------------------------------

The Lenders: JPMORGAN DISTRESSED DEBT OPPORTUNITIES MASTER FUND, LTD., as a
Lender By:  

/s/ William J. Morgan

Name:   William J. Morgan Title:   Managing Director

 

[Signature Page to First Amendment to Second Amended and Restated Credit
Agreement]



--------------------------------------------------------------------------------

The Lenders: JPMORGAN LEVERAGED LOANS MASTER FUND LP, as a Lender By:  

/s/ William J. Morgan

Name:   William J. Morgan Title:   Managing Director

 

[Signature Page to First Amendment to Second Amended and Restated Credit
Agreement]



--------------------------------------------------------------------------------

The Lenders: JPMORGAN TAX AWARE HIGH INCOME FUND, as a Lender By:  

/s/ William J. Morgan

Name:   William J. Morgan Title:   Managing Director

 

[Signature Page to First Amendment to Second Amended and Restated Credit
Agreement]



--------------------------------------------------------------------------------

The Lenders: JPMORGAN CHASE BANK NA AS TRUSTEE OF THE JPMORGAN CHASE RETIREMENT
PLAN, as a Lender By:  

/s/ William J. Morgan

Name:   William J. Morgan Title:   Managing Director

 

[Signature Page to First Amendment to Second Amended and Restated Credit
Agreement]



--------------------------------------------------------------------------------

The Lenders: JPMORGAN FLOATING RATE INCOME FUND, as a Lender By:  

/s/ William J. Morgan

Name:   William J. Morgan Title:   Managing Director

 

[Signature Page to First Amendment to Second Amended and Restated Credit
Agreement]



--------------------------------------------------------------------------------

The Lenders: JPMORGAN HIGH YIELD FUND, as a Lender By:  

/s/ William J. Morgan

Name:   William J. Morgan Title:   Managing Director

 

[Signature Page to First Amendment to Second Amended and Restated Credit
Agreement]



--------------------------------------------------------------------------------

The Lenders: JPMORGAN INCOME BUILDER FUND, as a Lender By:  

/s/ William J. Morgan

Name:   William J. Morgan Title:   Managing Director

 

[Signature Page to First Amendment to Second Amended and Restated Credit
Agreement]



--------------------------------------------------------------------------------

The Lenders: JPMORGAN STRATEGIC INCOME OPPORTUNITIES FUND – DISTRESSED, as a
Lender By:  

/s/ William J. Morgan

Name:   William J. Morgan Title:   Managing Director

 

[Signature Page to First Amendment to Second Amended and Restated Credit
Agreement]



--------------------------------------------------------------------------------

The Lenders:

Merrill Lynch Credit Products, LLC, as a Lender

By:  

/s/ Erik S. Grossman

Name:   Erik S. Grossman Title:   Vice President

 

[Signature Page to First Amendment to Second Amended and Restated Credit
Agreement]



--------------------------------------------------------------------------------

The Lenders:

NATIONAL RAILROAD RETIREMENT INVESTMENT TRUST, as a Lender By:  

/s/ William J. Morgan

Name:   William J. Morgan Title:   Managing Director

 

[Signature Page to First Amendment to Second Amended and Restated Credit
Agreement]



--------------------------------------------------------------------------------

The Lenders:

Oppenheimer Master Loan Fund, LLC, as a Lender By: Brown Brothers Harriman & Co.
acting as agent for Oppenheimer Funds, Inc. By:  

/s/ Jason Reuter

Name:   Jason Reuter Title:   Assistant Vice President

 

[Signature Page to First Amendment to Second Amended and Restated Credit
Agreement]



--------------------------------------------------------------------------------

The Lenders:

Oppenheimer Senior Floating Rate Fund, as a Lender By: Brown Brothers Harriman &
Co. acting as agent for Oppenheimer Funds, Inc. By:  

/s/ Jason Reuter

Name:   Jason Reuter Title:   Assistant Vice President

 

[Signature Page to First Amendment to Second Amended and Restated Credit
Agreement]



--------------------------------------------------------------------------------

The Lenders: PACHOLDER HIGH YIELD FUND, INC, as a Lender By:  

/s/ William J. Morgan

Name:   William J. Morgan Title:   Managing Director

 

[Signature Page to First Amendment to Second Amended and Restated Credit
Agreement]



--------------------------------------------------------------------------------

The Lenders: PRESIDENTIAL LIFE INSURANCE COMPANY, as a Lender By:  

/s/ William J. Morgan

Name:   William J. Morgan Title:   Managing Director

 

[Signature Page to First Amendment to Second Amended and Restated Credit
Agreement]



--------------------------------------------------------------------------------

The Lenders: Prospect Harbor Credit Partners, L.P., as a Lender By:  

/s/ Sally D. Fassler, CPA

Name:   Sally D. Fassler, CPA Title:   Chief Financial Officer

 

[Signature Page to First Amendment to Second Amended and Restated Credit
Agreement]



--------------------------------------------------------------------------------

The Lenders: REGIONS BANK, as a Lender By:  

/s/ Douglas E. Smith

Name:   Douglas E. Smith Title:   Vice President

 

[Signature Page to First Amendment to Second Amended and Restated Credit
Agreement]



--------------------------------------------------------------------------------

The Lenders: Ridgeworth Funds – Seix Floating Rate High Income Fund By:   Seix
Investment Advisors LLC, as Subadvisor

Rochdale Fixed Income Opportunities Portfolio By:   Seix Investment Advisors
LLC, as Subadvisor

As Lenders By:  

/s/ George Goudelias

Name:   George Goudelias Title:   Managing Director

 

[Signature Page to First Amendment to Second Amended and Restated Credit
Agreement]



--------------------------------------------------------------------------------

The Lenders:

 

The Royal Bank of Scotland plc, as a Lender

 

By:  

/s/ Thomas Brady

Name:   Thomas Brady Title:   Managing Director

 

[Signature Page to First Amendment to Second Amended and Restated Credit
Agreement]



--------------------------------------------------------------------------------

The Lenders:

 

Sankaty Credit Opportunities III, L.P., as a Lender By:  

/s/ Sally D. Fassler, CPA

Name:   Sally D. Fassler, CPA Title:   Chief Financial Officer

 

[Signature Page to First Amendment to Second Amended and Restated Credit
Agreement]



--------------------------------------------------------------------------------

The Lenders:

 

Sankaty Credit Opportunities IV, L.P., as a Lender By:  

/s/ Sally D. Fassler, CPA

Name:   Sally D. Fassler, CPA Title:   Chief Financial Officer

 

[Signature Page to First Amendment to Second Amended and Restated Credit
Agreement]



--------------------------------------------------------------------------------

The Lenders:

 

Sankaty Credit Opportunities (Offshore Master) IV, L.P., as a Lender

 

By:  

/s/ Sally D. Fassler, CPA

Name:   Sally D. Fassler, CPA Title:   Chief Financial Officer

 

[Signature Page to First Amendment to Second Amended and Restated Credit
Agreement]



--------------------------------------------------------------------------------

The Lenders:

 

Scotiabanc Inc., as a Lender

 

By:  

/s/ J.F. Todd

Name:   J.F. Todd Title:   Managing Director

 

[Signature Page to First Amendment to Second Amended and Restated Credit
Agreement]



--------------------------------------------------------------------------------

The Lenders: SUMITOMO MITSUI BANKING CORPORATION, as a Lender By:  

/s/ Natsuhiro Samejima

Name:   Natsuhiro Samejima Title:   Managing Director

 

[Signature Page to First Amendment to Second Amended and Restated Credit
Agreement]



--------------------------------------------------------------------------------

The Lenders: SunTrust Bank, as a Lender By:  

/s/ Janet R. Naifeh

Name:   Janet R. Naifeh Title:   Senior Vice President

 

[Signature Page to First Amendment to Second Amended and Restated Credit
Agreement]



--------------------------------------------------------------------------------

The Lenders: UNIPENSION INVEST F.M.B.A., HIGH YIELD OBLIGATIONER II, as a Lender
By:  

/s/ William J. Morgan

Name:   William J. Morgan Title:   Managing Director

 

[Signature Page to First Amendment to Second Amended and Restated Credit
Agreement]



--------------------------------------------------------------------------------

RATIFICATION OF LOAN PARTIES AND GUARANTORS

Each of the undersigned Loan Parties and Guarantors hereby (a) acknowledges and
consents to the foregoing Amendment and the Borrower’s execution thereof;
(b) joins the foregoing Amendment for the purpose of consenting to and being
bound by the provisions thereof, (c) ratifies and confirms all of their
respective obligations and liabilities under the Loan Documents to which any of
them is a party and ratifies and confirms that such obligations and liabilities
extend to and continue in effect with respect to, and continue to guarantee and
secure, as applicable, the Obligations of the Borrower under the Credit
Agreement; (d) acknowledges and confirms that the liens and security interests
granted by such Loan Party pursuant to the Loan Documents are and continue to be
valid and perfected first priority liens and security interests (subject only to
Liens permitted under Section 7.01 of the Credit Agreement) that secure all of
the Obligations on and after the date hereof; (e) acknowledges and agrees that
such Loan Party does not have any claim or cause of action against the
Administrative Agent, the Lenders, the L/C Issuer, any of their respective
Affiliates or subsidiaries or any of their respective officers, servants,
employees, agents, attorneys, principals, directors or shareholders, or their
respective heirs, legal representatives, successors and assigns;
(f) acknowledges, affirms and agrees that such Loan Party does not have any
defense, claim, cause of action, counterclaim, offset or right of recoupment of
any kind or nature against any of their respective obligations, indebtedness or
liabilities to the Administrative Agent or any Lender and (g) acknowledges,
affirms and agrees with each term of the Amendment, including, without
limitation, the Section entitled “Release”.

 

The Guarantors and Loan Parties: BIRMINGHAM BROADCASTING CO., INC. BIRMINGHAM
BROADCASTING (WVTM-TV), LLC BLOCKDOT, INC. DEALTAKER, INC. MEDIA GENERAL
COMMUNICATIONS HOLDINGS, LLC MEDIA GENERAL COMMUNICATIONS, INC. MEDIA GENERAL
OPERATIONS, INC. NES II, INC. PROFESSIONAL COMMUNICATIONS SYSTEMS, INC. VIRGINIA
PAPER MANUFACTURING CORP. By:  

/s/ James F. Woodward

Name:   James F. Woodward Title:   Treasurer

 

[Signature Page to First Amendment to Second Amended and Restated Credit
Agreement]



--------------------------------------------------------------------------------

SCHEDULE 1.01(B)

COLI POLICIES AND COLI LOANS



--------------------------------------------------------------------------------

SCHEDULE 1.01(C)

PROPOSED DISPOSITIONS

 



--------------------------------------------------------------------------------

SCHEDULE 5.08(B)

EXISTING LIENS

Ryder Trucks with respect to a capital lease obligation ($73,000)

 

  1) IFVACXDC16HW01330

 

  2) IFVACXDC36HW01331

 

  3) IFVACXDC56HW01332

 

  4) IFVACXDC76HW01333

Cafeteria Plan Flex Account Number 3756321098

Equipment Lease for:

 

1) RICOH 3245 K5151001671

 

2) RICOH AC205 K9959600244

 

3) RICOH 2027SP J8432101098

 

4) RICOH 2027SP J8432101120

 

5) RICOH 2027SP J8432200238

 

6) RICOH 2027SP J8432300573

Equipment Lease for 17 Chiller Water Units s/n 7207D07093, 7207H13035,
7207H13150, 7207H13032, 7207H13148, 7207H13151, 7207H13125, 7207H13144,
7207H13144, 7207DO7108, 7207H13033, 7207D07026, 7207D07096, 7207H13051,
7207H13029, 7207D07021, 7207H13031, 7207H13030

All equipment manufactured sold, distributed or financed by Pitney Bowes inc.
and/or its subsidiaries, including Pitney Bowes Credit Corporation, and all
proceeds therefrom, accessories, additions and attachments thereto and
replacements therefore.

1 Minolta DI470 Digital Copier and all equipment parts, accessories,
substitutions, additions, accession and replacements thereto and thereof, now or
hereafter installed in, affixed to, or used in conjunction therewith and the
proceeds thereof, together with all installment payments, insurance proceeds,
other proceeds and payments due and to become due arising from or relating to
said equipment.

Liens on the loan proceeds of the COLI Policies to the extent such Liens have
been granted to the respective insurance carriers providing the COLI Policies
(as identified on Schedule 1.01(b) of the First Amendment to Second Amended and
Restated Credit Agreement among the Borrower, certain Lenders and Bank of
America, N.A., as administrative agent).



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF COMPLIANCE CERTIFICATE

Financial Statement Date:             ,         

 

To: Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Second Amended and Restated Credit Agreement,
dated as of February 12, 2010, as amended by that certain First Amendment to
Second Amended and Restated Credit Agreement, dated as of February 8, 2012 (such
agreements, together with all other amendments and restatements, the
“Agreement;” the terms defined therein being used herein as therein defined),
among Media General, Inc., a Virginia corporation (the “Borrower”), the Lenders
from time to time party thereto, and Bank of America, N.A., as Administrative
Agent and L/C Issuer.

The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the                                                           of the
Borrower, and that, as such, he/she is authorized to execute and deliver this
Certificate to the Administrative Agent on behalf of the Borrower, and that:

[Use following paragraph 1 for fiscal year-end financial statements]

1. Attached hereto as Schedule 1 are the year-end audited financial statements
required by Section 6.01(a) of the Agreement for the fiscal year of the Borrower
ended as of the above date, together with the report and opinion of an
independent certified public accountant required by such section.

[Use following paragraph 1 for fiscal quarter-end financial statements]

1. Attached hereto as Schedule 1 are the unaudited financial statements required
by Section 6.01(b) of the Agreement for the fiscal quarter of the Borrower ended
as of the above date. Such financial statements fairly present the financial
condition, results of operations and cash flows of the Borrower and its
Subsidiaries in accordance with GAAP as at such date and for such period,
subject only to normal year-end audit adjustments and the absence of footnotes.

2. The undersigned has reviewed and is familiar with the terms of the Agreement
and has made, or has caused to be made under his/her supervision, a detailed
review of the transactions and condition (financial or otherwise) of the
Borrower during the accounting period covered by the attached financial
statements.

3. A review of the activities of the Borrower during such fiscal period has been
made under the supervision of the undersigned with a view to determining whether
during such fiscal period the Borrower performed and observed all its
Obligations under the Loan Documents, and

E – 1

Form of Compliance Certificate



--------------------------------------------------------------------------------

[select one:]

[to the knowledge of the undersigned during such fiscal period, (a) the Borrower
performed and observed in all material respects each covenant and condition of
the Loan Documents applicable to it, and (b) the undersigned has no knowledge
that any Default has occurred and is continuing.]

—or—

[the following covenants or conditions have not been performed or observed and
the following is a list of each such Default and its nature and status:]

4. The financial covenant analyses and information set forth on Schedule 2
attached hereto are true and accurate on and as of the date of this Certificate.

5. During the fiscal quarter period of the Parent ended as of the above date,
the Borrower was in compliance with Section 2.04(b)(vi) of the Agreement. The
following prepayments were made in accordance with Section 2.04(b)(vi) during
the most recently completed fiscal quarter of the Borrower:

Date(s) and Amount(s) of prepayment(s):                                         

IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
                            ,                     .

 

MEDIA GENERAL, INC. By:  

 

Name:  

 

Title:  

 

E – 2

Form of Compliance Certificate



--------------------------------------------------------------------------------

For the Quarter/Year ended                      (“Statement Date”)

SCHEDULE 2

to the Compliance Certificate

($ in 000’s)

 

I.    Section 7.11(a) – Maximum Leverage Ratio.      

A.      Indebtedness at Statement Date: (detailed by Borrower and its
Subsidiaries for each component of Indebtedness as set forth on the attached
“Indebtedness Schedule”)

   $                

B.      Net obligations under Swap Contracts not currently due and payable:

   $                

C.      EBITDA for four consecutive fiscal quarters ending on above date
(“Subject Period”):

     

1.      Net Income for the Subject Period:

   $                

2.      To the extent deducted in calculating such Net Income, Interest Expense
during the Subject Period:

   $                

3.      To the extent deducted in calculating such Net Income, provision for
income taxes during the Subject Period:

   $                

4.      To the extent deducted in calculating such Net Income, depreciation
expenses during the Subject Period:

   $                

5.      To the extent deducted in calculating such Net Income, amortization
expenses during the Subject Period:

   $                

6.      To the extent deducted in calculating such Net Income, all film
amortization charges, less any film cash payments:

   $                

7.      To the extent deducted in calculating such Net Income, non-recurring
non-cash reductions of Net Income during the Subject Period which will not
represent a cash item in such period or any future period:

   $                

8.      To the extent deducted in calculating such Net Income, actual one-time
cash employment severance costs paid during the Subject Period (up to
$15,000,000 in the aggregate for all periods):

   $             



--------------------------------------------------------------------------------

  

9.      To the extent deducted in calculating such Net Income, actual costs paid
for (or reimbursements with respect to), any appraisals required pursuant to the
Agreement during the Subject Period:

   $                

10.    To the extent deducted in calculating such Net Income, cash receipts in
respect of non-cash increases deducted from EBITDA during the Subject Period:

   $                

11.    To the extent deducted in calculating such Net Income, actual shutdown
expenses paid during the Subject Period (up to $10,000,000 in the aggregate for
all periods):

   $                

12.    To the extent deducted in calculating such Net Income, actual costs paid,
or reimbursement payments paid by the Borrower, with respect to any advisor
engaged on behalf of the Administrative Agent during the Subject Period:

   $                

13.    To the extent included in calculating such Net Income, benefits for
Federal, state, local and foreign income taxes payable with respect to the
Borrower and its Subsidiaries during the Subject Period:

   $                

14.    To the extent included in calculating such Net Income, non-cash additions
to Net Income during the Subject Period:

   $                

15.    To the extent included in calculating such Net Income, cash payments made
with respect to non-cash charges added back during the Subject Period (if
otherwise excluded):

   $                

16.    EBITDA (Lines I.C.1 + 2 + 3 + 4 + 5 + 6 + 7 + 8 + 9 + 10 + 11 + 12 - 13 -
14 - 15):

   $                

D.      Leverage Ratio [(Line I.A - Line I.B) ÷ Line C.16]:

            to 1.00



--------------------------------------------------------------------------------

Maximum permitted:

 

Period

  

Maximum

Leverage Ratio

December 28, 2009 through March 28, 2010

   6.50 to 1.00

March 29, 2010 through June 27, 2010

   6.80 to 1.00

June 28, 2010 through September 26, 2010

   7.60 to 1.00

September 27, 2010 through December 26, 2010

   7.60 to 1.00

December 27, 2010 through March 27, 2011

   7.50 to 1.00

March 28, 2011 through June 26, 2011

   7.75 to 1.00

June 27, 2011 through September 25, 2011

   8.00 to 1.00

September 26, 2011 through December 25, 2011

   7.75 to 1.00

December 26, 2011 through March 23, 2012

   7.60 to 1.00

March 24, 2012 through June 24, 2012

   6.75 to 1.00

June 25, 2012 through September 23, 2012

   6.00 to 1.00

September 24, 2012 through December 30, 2012 and thereafter

   5.50 to 1.00

 

II. Section 7.11(b) – Consolidated Fixed Charge Coverage Ratio.

 

A.    Interest Expense during the Subject Period:    $              B.   
Aggregate principal amount of all regularly scheduled principal
payments/redemptions of debt for borrowed money paid during the Subject Period:
   $              C.    All Restricted Payments paid in cash during the Subject
Period:    $              D.    Aggregate amount of taxes paid in cash during
the Subject Period (without giving effect to any tax refunds):    $             
E.    Consolidated Fixed Charges (Lines II.A + B + C + D):    $              F.
   EBITDA during the Subject Period (Line I.C.16 above):    $             



--------------------------------------------------------------------------------

G.     Capital Expenditures made during the Subject Period:

   $             

H.     Consolidated Fixed Charge Coverage Ratio ((Line II.F - Line II.G) ÷ Line
II.E):

                to 1.00

Minimum permitted:

 

Period

  

Minimum

Consolidated Fixed

Charge Coverage

Ratio

December 28, 2009 through March 28, 2010

   1.80 to 1.00

March 29, 2010 through June 27, 2010

   1.40 to 1.00

June 28, 2010 through September 26, 2010

   1.20 to 1.00

September 27, 2010 through December 26, 2010

   1.00 to 1.00

December 27, 2010 through March 27, 2011

   1.00 to 1.00

March 28, 2011 through June 26, 2011

   1.00 to 1.00

June 27, 2011 through September 25, 2011

   1.00 to 1.00

September 26, 2011 through December 25, 2011

   1.00 to 1.00

December 26, 2011 through March 25, 2012

   1.20 to 1.00

March 26, 2012 through June 24, 2012

   1.40 to 1.00

June 25, 2012 through September 23, 2012

   1.60 to 1.00

September 24, 2012 through December 30, 2012 and thereafter

   1.80 to 1.00

 

III. Section 7.11(c) – Capital Expenditures.

 

  A. Aggregate Capital Expenditures made during fiscal year through Statement
Date: $             

 

  B. Maximum permitted:

 

Fiscal Year

   Amount  

2009

   $ 25,000,000   

2010

   $ 35,000,000   

2011

   $ 35,000,000   

2012

   $ 35,000,000   

2013

   $ 35,000,000   



--------------------------------------------------------------------------------

 

C.     Carryover from prior fiscal year (if applicable):

   $               

D.     Maximum Capital Expenditures permitted (applicable amount from Line III.B
+ Line III.C):

   $              IV.   Section 7.11(d) – Contribution to any Pension Plan.     

A.     Pension plan contributions made during fiscal year through Statement
Date:

   $               

B.     Maximum permitted:

     Fiscal Year    Amount   2010    $20,000,000   2011    Minimum
contribution in
accordance with
§ 7.11(d)(ii)   2012 and thereafter    Minimum
contribution in
accordance with
§ 7.11(d)(iii) V.   Section 2.04(b)(i) - Excess Cash Flow.     

A.      EBITDA during fiscal year through Statement Date (Line I.C.16 above plus
EBITDA from previous Subject Periods, as applicable)

   $               

B.      Tax refunds received by the Loan Parties in cash during fiscal year
through Statement Date

   $               

C.      To the extent not already deducted from EBITDA, Consolidated Interest
Charges actually paid in cash by the Borrower and its Subsidiaries during fiscal
year through Statement Date:

   $             



--------------------------------------------------------------------------------

  

D.      To the extent not already deducted from EBITDA, scheduled principal
repayments, to the extent actually made, of Term Loans and voluntary prepayments
of Loans actually made (excluding voluntary prepayments that do not reduce the
Aggregate Commitments) during fiscal year through Statement Date:

   $                

E.      To the extent not already deducted from EBITDA, income taxes actually
paid in cash by the Borrower and its Subsidiaries during fiscal year through
Statement Date:

   $                

F.       To the extent not already deducted from EBITDA, Adjusted Working
Capital of such Person as determined on the Statement Date less the Adjusted
Working Capital as determined on the first day of the fiscal year, plus all
Restricted Payments made during fiscal year through Statement Date (excluding
Restricted Payments made to any Loan Party):

   $                

G.      To the extent not already deducted from EBITDA, Capital Expenditures
actually paid by the Borrower and its Subsidiaries during fiscal year through
Statement Date:

   $                

H.      To the extent not already deducted from EBITDA, Investments made during
fiscal year through Statement Date that were permitted by Section 7.02(d):

   $                

I.        To the extent added back to EBITDA, actual one-time cash employment
severance costs paid during fiscal year through Statement Date:

   $                

J.       To the extent added back to EBITDA, actual shutdown expenses paid
during fiscal year through Statement Date:

   $                

K.      To the extent added back to EBITDA, actual costs paid for (or
reimbursements with respect to), any appraisals required pursuant to the
Agreement during fiscal year through Statement Date:

   $                

L.      To the extent added back to EBITDA, actual costs paid, or reimbursement
payments paid by the Borrower, with respect to any advisor engaged on behalf of
the Administrative Agent during fiscal year through Statement Date:

   $                

M.     To the extent included in the calculation of EBITDA and the calculation
of Excess Cash Flow only, cash tax refunds actually received in an aggregate
amount up to $28,500,000 during the 2010 fiscal year (applicable to Excess Cash
Flow requirement for fiscal year 2010 only):

   $             



--------------------------------------------------------------------------------

  

N.      To the extent not accounted for in the calculation of EBITDA and not
already adjusted for in the determination of Adjusted Working Capital, cash
contributions made during fiscal year through Statement Date to any Pension Plan
of the Borrower in accordance with the terms of Section 7.11(d):

 

   $                

O.      Excess Cash Flow (Line V.A + B – (Line V.C + D + E + F + G + H + I + J +
K + L + M + N)):

   $                

[On Compliance Certificates delivered for fiscal year ends only beginning with
fiscal year end 2010]:

 

P.       Amount of prepayment due in accordance with Section 2.04(b)(i):

 

Amount required:

 

If Line I.D is equal to or less than 5.00 to 1.00, 50% of Line V.O.

 

If Line I.D is greater than 5.00 to 1.00, 100% of Line V.O.

   $              VI.   

Section 2.04(b)(vi) – Cash and Cash Equivalents.

 

     

A.      Sum of cash (other than cash in the form of uncollected funds) and Cash
Equivalents as of the Statement Date subject to the prepayment obligation:

   $                

Maximum Permitted (before prepayment is required): $15,000,000. Any excess shall
be paid in accordance with Section 2.04(b)(vi).

 

     

D.      Amount of prepayment required in accordance with Section 2.04(b)(vi):

   $             



--------------------------------------------------------------------------------

Schedule of Detailed Indebtedness of Media General and its Subsidiaries

As of             , 20    

 

   Indebtedness      

A.      All obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

     

Term Loans

   $                

Revolver Outstandings

   $                

Senior Notes

   $                

Capital Leases

   $                

Letters of Credit

   $                

Guarantees

   $                

Other:(describe)

   $                

TOTAL:

   $                

B.      All direct or contingent obligations of such Person arising under
letters of credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments;

   $                

C.      Net obligations of such Person under any Swap Contract;

   $                

D.      All obligations of such Person to pay the deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of business);

   $                

E.      Indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse (provided that, if such Indebtedness is nonrecourse, the amount of such
Indebtedness for purposes hereof shall be limited to the lesser of the principal
amount of such Indebtedness and the fair market value of the property subject to
such Lien);

   $                

F.       Capital Lease Obligations and Synthetic Lease Obligations;

   $             



--------------------------------------------------------------------------------

 

G.      All obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Equity Interest in such Person or
any other Person, valued, in the case of a redeemable preferred interest, at the
greater of its voluntary or involuntary liquidation preference plus accrued and
unpaid dividends; and

   $               

H.      All Guarantees of such Person in respect of any of the foregoing
determined in accordance with GAAP.

   $             